— Judgment unanimously reversed, on the law and facts, defendant’s motion granted, and matter remitted to Orleans. County Court for further proceedings, in accordance with the following memorandum: Defendant, a farm laborer and former mental patient, was charged with murder for shooting to death his 17-year-old co-worker on September 9, 1979. At his jury trial, defendant raised the defense of insanity (Penal Law, § 30.05). Two psychiatrists, appointed by the court to examine defendant, testified on behalf of the People that when the crime was committed defendant was. suffering from the mental disease of schizophrenia, paranoid type, and that he lacked the substantial capacity to know and appreciate the nature and consequences of his conduct or that such conduct was wrong. In a criminal case, once evidence is introduced tending to establish the defense of insanity, the People have the burden of proving defendant’s sanity beyond a reasonable doubt (Penal Law, §§ 25.00, 30.05; People v Silver, 33 NY2d 475; People v Rivera, 78 AD2d 1002). Although the presumption of sanity may be sufficient to sustain the People’s burden in the absence of evidence to the contrary or in the face of weak rebuttal proof (People v Wofford, 46 NY2d 962; People v Lancaster, 65 AD2d 761), the presumption cannot be given such weight here in light of the quality of the psychiatric evidence introduced at trial (see People v Silver, supra, p 483; People v Rivera, supra). On this record, we find that the People failed to sustain their burden of proving defendant’s sanity at the time of the homicide {People v Rivera, supra; People v Thompson, 34 AD2d 1097; People v Hari, 30 AD2d 1046). Thus the trial court erred in denying defendant’s motion to set aside the verdict of guilty as against the weight of the evidence. Accordingly, the judgment of conviction must be reversed, and the case must be remitted to the trial court with direction to enter a directed verdict of not responsible by reason of mental disease or defect (CPL 470.45; People v Rivera, supra, p 1003). The court must then issue an examination order pursuant to CPL 330.20 (subd 2). (Appeal from judgment of Orleans County Court, Miles, J. — murder, second degree.) Present — Dillon, P. J., Hancock, Jr., Green, O’Donnell and Schnepp, JJ.